Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141522                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  JOHN GUIDOBONO II REVOCABLE TRUST                                                                   Alton Thomas Davis,
  AGREEMENT and JOHN GUIDOBONO II,                                                                                       Justices
  Trustee,
           Plaintiffs/Counter-Defendants-
           Appellants,
  v                                                                 SC: 141522
                                                                    COA: 290589
                                                                    Livingston CC: 06-022328-CH
  SANDRA JONES, WILLIAM KRIST, DONNA
  KRIST, TODD KRIST, and CHERYL KRIST,
            Defendants/Counter-Plaintiffs/
            Third-Party Plaintiffs-Appellees,
  and
  JOHN GUIDOBONO II and CATHY
  GUIDOBONO,
           Third-Party Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 24, 2010
  judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals in
  part. The Court of Appeals erred in concluding that the doctrine of acquiescence applies
  to easements. See e.g. West Michigan Dock & Mkt Corp v Lakeland Invs, 210 Mich App
  505 (1995); McQueen v Black, 168 Mich App 641 (1998); Wood v Denton, 53 Mich App
  435 (1974). In all other respects, the application for leave to appeal is DENIED, because
  we are not persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 16, 2010                   _________________________________________
           s1209                                                               Clerk